ION MOTION DOR REHEARING.
Mr. Justice Texidor
delivered the opinion of the Court.
We are asked to reconsider our judgment of December 19, 1930.
The petitioner says that the only affidavit of service which the District Court of Humacao considered was the original one, which failed to state that a copy of the complaint had been served; that this court is precluded from taking any other certificate into consideration in its decision on certio-*638rari; that the District Court of Humaeao lost all jurisdiction because its order had been appealed from and because a writ of certiorari had been issued; that, once an appeal has been taken and the writ issued, neither the lower court nor the parties are entitled to disturb the judgment by a new affidavit of service of the summons; that the only record to be considered by us is that which existed'at the time of the rendition of the judgment, and that no affidavit of service of process giving jurisdiction to the court appears from such record. The petitioner further states that the new affidavit fails to comply with the requirements of the statute and that it fails to state that Julio Ortiz was the person in charge of defendant’s property in her name or in what manner he was so in charge, and that, far from stating that the defendant was not present on the property, it is asserted that she was so present and that she was ill. We are cited, in support of petitioner’s contentions, to the decision of this court in Hernández v. Rosado et al., 22 P.R.R. 360, 361, where, construing section 5 of the Unlawful Detainer Act, it was held that when service is not made on the defendant personally the return must show that process was served on the person “in charge of the property in his name,” in order that the court may acquire jurisdiction.
The construction urged by the petitioner would, of course, have the effect of destroying the letter, the spirit and the purpose of section 84 of the Special Legal Proceedings Act. If such a construction were to be adopted, no summons could be served where there is no property or person in charge in the name of the occupant.
We can not create for judicial procedure a world, not only apart from that in which we live, but in conflict with and antagonistic thereto; a terminology and a language of mysterious meaning, beyond the reach of the uninitiated, and at variance with the realities of life; nor can we sacrifice truth, as well as reality and justice, to exaggerated techni-*639ealities. This does not mean at all that we could’ or should •dispense with the rules of procedure or with the requirements prescribed by law for the administration of justice. Civil .and criminal proceedings concern themselves with abnormal situations, wherein the affairs of man do not take the usual •course, and it is evident that in such cases the State, as sovereign, must regulate the form of the demand, the steps to be taken, the form of prosecution and the methods of proof, in order to make effective the rights involved; hence legal procedure and its rules. But it must not be forgotten that the law lives in the reality, with which it is inseparably •connected.
We can not go back to- the primitive Roman formulae, much less to the conditions deriving from such formulae, .and subordinate to a mere error of language so important a thing as the effectiveness and supremacy of the law. This is why there have been incorporated in the law such enactments as sections 122, 140 and 142 of the Code of Civil Procedure of Puerto Rico, which read as follows:
‘ ‘ Sec. 122. In the construction of a pleading, for the purpose of •determining its effect, its allegations must be literally construed, with a view to substantial justice between the parties.
“Sec. 140. The court may, in furtherance of justice, and on such terms as may be proper, allow a party to amend any pleading or proceeding by adding or striking out the name of a party, or by correcting a mistake in the name of a party, or a mistake in any •other respect, and may, upon like terms, enlarge the time for answer or demurrer. The court may likewise, in its discretion, after notice to the adverse party, allow upon such terms as may be just, an amendment to any pleading or proceeding in any other particulars; and may, upon like terms, allow an answer to be made after the time limited by this Code, and also relieve a party, or his legal representative, from a judgment, order, or other proceeding taken against him through his mistake, inadvertence, surprise, or excusable neglect; and whenever, for any reason satisfactory to the court or the judge thereof, the party aggrieved has failed to apply for the relief sought during the term at which such judgment, order, or proceeding complained of, was taken, the court, or the judge thereof, *640in vacation may grant tbe relief upon application made witbin a reasonable time, not exceeding six months after the adjournment of the term. When from any cause the summons in an action has not been personally served on the defendant, the court may allow, on such terms as may be just, such defendant or his legal representative, at any time within one year after the rendition of any judgment in such action, to answer to the merits of the original action. When in an action to recover the possession of personal property, the person making any affidavit did not truly state the value of the property, and the officer taking the property, or the sureties on-any bond or undertaking, is sued for taking the same, the officer or sureties may, in their answer, set up the true value of the property, and that the person in whose behalf said affidavit was made was entitled to the possession of the same when said affidavit was made, or that the value in the affidavit stated was inserted by mistake, the court shall disregard the value as stated in the affidavit, and give judgment according to the right of possession of said property at the time the affidavit was made.
"Sec. 142. The court may, in every state of the action, disregard any error or defect in the pleadings or proceedings which does not affect- the substantial rights of the parties, and no judgment shall be reversed or affected by reason of such error or defect.”
This spirit of liberality, which can not in any way be considered as an abandonment of the standards of legal procedure, makes for a humane interpretation of the law. As far as the jurisprudence of Puerto Eico is concerned, we may safely assert that such is the tendency of onr decisions.
In Rodríguez et al. v. Cuevas Zequeira, 25 P.R.R. 751, 756, this court said:
"Defendants had actual notice of the proceeding and were duly cautioned against the consequences of default, yet they chose to stand upon technical questions of detail in the form of the summons, and have not shown even in this court, that they suffered any prejudice at all, or that they have or ever had any defense whatever on the merits. The present proceeding is plainly an effort to delay the execution of the judgment rendered in the district court, and the facts shown by the record do not disclose a proper case for relief by certiorari.”
*641And further on the following was quoted from the ease of Addison v. Burt, 42 N. W. 278:
“We can discover no ground for the reversal below. Even if there had been formal irregularities, it is required by law that on certiorari there shall be no reversal, except for matters of substance affecting the justice of the cause. We find nothing out of the way •in the trial before the justice, and the record shows clearly a grievous wrong done to Mr. Burt for which he should have redress. The defense was absolutely destitute of merits, and had the circuit court affirmed the judgment, and Addison brought it here, we should have had no hesitation in visiting on him the consequences of a vexatious appeal. The writ of certiorari should not be prostituted for such purposes. The judgment of the circuit court must be reversed, and that of the justice affirmed, with costs of all the courts.”
The intention of the law has been to render the proceedings for temporary maintenance simplified and speedy, in keeping with their aim and purpose and with the urgency of the need to be satisfied.. With that end in view, they have been placed on the same footing as the cases of unlawful detainer. This does not mean, however, that such assimilation in the procedure must be carried to the point where, in the absence of an estate or of an agent acting for the owner, no process can be served in the said proceedings.
In the instant case it appears that the person serving the summons went to the residence of the defendant, whom he failed to find; but he saw Julio Ortiz, who stated that the defendant was sick and could not be seen and did not allow the process server to see her but took the papers and promised to deliver them to the party concerned. We Brink that no more than that could be done or expected. The situation would be different in a case of unlawful detainer. In the latter case, the person to be served with the summons by the process server must be the man in charge of the property, in the name of the occupant, who is notified in his capacity as such occupant, and in that capacity and by reason of his connection with the property he is summoned to appear.
*642The decision of this court cited by the petitioner (Hernández v. Rosado et al., 22 P.R.R. 360) refers to an action of unlawful detainer where strict application was made of the statutory provision which requires that the person to be served with the summons must be, in case the defendant is not in the property, the person in charge thereof in his name. We have already stated that this condition is to be' required in cases of unlawful detainer in which there must necessarily be an estate and somebody who, in the owner’s absence, should represent him. But this can not be exacted as an indispensable requirement in other cases, for example, those of temporary maintenance where, to enforce the judgment, no eviction or dispossession would lie.
The petitioner is mistaken as regards the nature of the supplemental affidavit of service. That affidavit proves a fact, namely, that a copy of the complaint was served, and this fact existed from the time of the original certificate. It is the existence of such fact what is really important. It is inconceivable that, after reading the amended affidavit, we could hold that a copy of the complaint had not been served with the summons. Such a thing could not be demanded of us, nor could we grant it.
The petitioner, who urges that we should not consider any fact in this case unless it occurred prior to the making of the order under review, finds herself compelled to invoke facts which transpired subsequent to the said order, as, for instance, her appeal filed on November 22, 1930. In judicial proceedings, a fact can not be entirely isolated, disregarding all questions as to source, antecedents, attendant circumstances or consequences, just as this can not be done in any of life’s aspects.
What the petitioner calls a new affidavit of service does not nullify the judgment; in the first place, because it is not a new affidavit but an amendment to the original affidavit *643of service, and secondly, because it really does not introduce any new matter affecting the rendition of the judgment.
The motion for rehearing must therefore be denied.